Exhibit 10.5

[w52358w5235801.gif]


                    High Speed Net Solutions, Inc.   

To:       Barry Johnson

Date:    June 7, 2001

Re:       Your Employment with High Speed Net Solutions, Inc. d/b/a Summus

Barry:

     I am pleased to offer you the full-time position of Vice-President of
Products at High Speed Net Solutions, Inc. d/b/a/ Summus (the “Company” or
“HSNS”), in Raleigh, NC reporting to Gary Ban, Chief Operating Officer.

Here are the details of the offer:

          1.   Title:   VP of Products 2.   Annual Salary:   $135,000 3.  
Semimonthly Payment:   $5,625.00 4.   Car Allowance:   $600 / mo.

5.   Stock Options: As a full time regular employee, you will be eligible to
receive 200,000 stock options that vest quarterly over a three (3) year period.
The strike price of one-third of the options will be at a 50% discount to market
price, the remaining two-thirds will be at a 25% discount to market price.
Market price is set at $3.00 / share. All options are subject to the approval of
the Board of Directors. The shares issuable upon exercise of the options will be
subject to any agreement in effect between you and the Company at the time of
exercise.


 



--------------------------------------------------------------------------------



2


6.   Location of Employment: Your place of employment will be 434 Fayetteville
Street Mall, Suite 600, Raleigh, North Carolina 27601. It is anticipated that
you will commute to Raleigh for a period of at least 90 days but no longer than
180 days. Temporary housing will be provided for 180 days and re-evaluated after
120 days for possible extension.   7.   Non-competition, Confidentiality and
Assignment of Invention Provisions: You will be required to sign a
Non-competition, Confidentiality and Assignment of Inventions Agreement, which
is required for all employees of the Company having significant duties.   8.  
Benefits: You will be entitled to the other benefits generally available to
full-time employees of the Company from time to time. Currently, these benefits
include:



  a)   Vacation Policy: You will be entitled to three (3) weeks (or fifteen
calendar days) of vacation time annually. Your vacation is accrued throughout
the calendar year but is available to you upon your date of hire (pro-rated
portion of annual vacation time) and the start of each calendar year following.
    b)   You will be provided six (6) sick/personal days per calendar year.
These days can be used for personal or family illness, death of a family member,
or to attend to personal business. Sick/personal days cannot be carried forward
or used in lieu of vacation time. Absence due to illness extending beyond six
(6) days must be supported by a physician’s note.     c)   Health & Dental
Insurance: The Company pays 100% of your premium for health insurance and dental
insurance for you and your family (qualified dependents). The current insurance
plan is with Blue Cross Blue Shield of North Carolina. As a resident of Illinois
you will utilize the BCBS network for the state of Illinois.     d)   Vision
Insurance: The Company pays 100% of your premium for a vision insurance plan
through Vision Service Plan.     e)   Life Insurance: A life insurance policy is
provided by the Company for you in the amount of $25,000.     f)   Short-term
and Long-term Disability Protection: Beginning on the 16th day of an absence due
to injury or sickness, the Company will provide income replacement for 100% of
your base salary through 60 days of absence, and then 80% from 60 to 90 days.
Following 90 days, a long-term disability insurance plan pays 66-2/3% of your
salary.     g)   401(k) Retirement Plan: You are eligible to contribute upon
employment to the Company 401(k) plan. You may defer from

 



--------------------------------------------------------------------------------



3



      1% - 15% of your salary, within IRS maximum guidelines. The Company will
match 50% of the first 4% of your salary contribution. Company matching
contributions vest over four years.     h)   Performance Bonus Program: You will
be eligible to receive up to 100% (a target set annually) of your annual salary
based on specified company and individual performance goals jointly defined by
you and your supervisor. Your performance goals will be established within the
first two weeks of your employment. The bonus will be paid after receipt of the
audited fiscal year-end financial statements of the Company certified by its
CPAs. Bonus plans and payout are subject to Board approval and may consist of
cash, options or a combination of both. Your bonus for the first year will be
prorated based on months of service.     i)   Sign on bonus: You will receive a
sign on bonus consisting of 10,000 options at a strike price of $.50. These
options will vest monthly over the next 180 days. All options are subject to the
approval of the Board of Directors.     j)   Relocation: After a period of
90 days, the Company will evaluate the cost to move you and your family to North
Carolina.



9.   This agreement is made with the understanding that this does not constitute
a guarantee of employment and is an offer for at-will employment. Conditions of
employment are subject to change. Details regarding benefits coverage are
available in the plan documents in Human Resources.   10.   Start Date: Your
start date is tentatively set for Tuesday, June 12, 2001. The offer will remain
in effect for a period of ten days. Please sign and return this agreement to me,
via fax is acceptable at 919-807-5604.

Sincerely,

Gary E. Ban


/s/ Gary E. Ban
Chief Operating Officer

ACCEPTED AND AGREED:

 



        /s/ Barry J. Johnson


--------------------------------------------------------------------------------

    Barry J. Johnson     
Date:    June 7, 2001
 

--------------------------------------------------------------------------------

 